
	

113 HR 476 IH: Generally Accepted Accounting Principles Act
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 476
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2013
			Mr. Gingrey of
			 Georgia (for himself and Mr.
			 Conaway) introduced the following bill; which was referred to the
			 Committee on the
			 Budget
		
		A BILL
		To amend title 31, United States Code, to require the
		  President to submit with the budget an estimate of the deficit using generally
		  accepted accounting principles, and to amend the Congressional Budget Act of
		  1974 to require the Congressional Budget Office to submit the same with its
		  report to the Committees on the Budget of the House of Representatives and the
		  Senate.
	
	
		1.Short titleThis Act may be cited as the
			 Generally Accepted Accounting
			 Principles Act or the GAAP Act.
		2.Budget deficit
			 calculation using generally accepted accounting principles
			(a)In
			 generalSection 1105(a) of
			 title 31, United States Code, is amended—
				(1)by redesignating
			 the second paragraph (37) (relating to a list of plans and reports for
			 elimination or consolidation) as paragraph (39); and
				(2)by adding at the
			 end the following new paragraph:
					
						(40)an estimate of the deficit or surplus for
				the fiscal year for which the budget is submitted, prepared using generally
				accepted accounting
				principles.
						.
				(b)Effective
			 dateThe requirement added by subsection (a) shall take effect
			 beginning with the budget submission made by the President in 2015.
			3.Congressional
			 Budget Office report to the Committees on the Budget of the House of
			 Representatives and the Senate
			(a)In
			 generalSection 202(e)(1)(A)
			 of the Congressional Budget Act of 1974 (2 U.S.C. 602(e)(1)(A)) is amended by
			 inserting prepared using both cash basis accounting and generally
			 accepted accounting principles after (including related
			 surpluses and deficits.
			(b)Effective
			 dateThe requirement added by
			 subsection (a) shall take effect beginning with the report that the Director of
			 the Congressional Budget Office submits in 2015.
			
